Citation Nr: 0029341	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lacerated right eyebrow.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to an effective date earlier than January 22, 
1998, for a grant of service connection for migraine 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
residuals of a lacerated right eyebrow and for a right 
shoulder disorder, and which granted service connection for 
migraine syndrome, effective from January 22, 1998.  The 
Board addresses the two service-connection issues in the 
REMAND portion of this decision.


FINDING OF FACT

The May 1996 decision denying service connection for migraine 
syndrome is not final.


CONCLUSIONS OF LAW

The criteria for entitlement to an effective date of November 
20, 1995, for service connection for migraine syndrome are 
met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.103, 3.104, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to January 22, 1998, for his service-connected migraine 
syndrome.  He asserts, in essence, that absence of a final RO 
decision on his original service-connection claim establishes 
entitlement to an earlier effective date for benefits.  The 
Board is satisfied that facts relevant to the current appeal 
are adequately developed.

The effective date for a disability compensation award 
arising from an original claim, a claim to reopen after final 
disallowance or a claim for an increased rating, generally is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2000).

The pertinent procedural history of this case begins with the 
veteran's submission of an original claim of entitlement to 
service connection for migraine headaches, received by the RO 
on November 20, 1995.  In February 1996 the RO wrote to the 
veteran requesting additional evidence, warning that "[i]f 
we don't receive the information by April 6, 1996, we may 
have to deny your claim."  Associated with the claims file 
at the time of the February 1996 letter was medical evidence 
of current headaches, of the claimed in-service cause of the 
headaches and of a causal connection between current 
headaches and the veteran's service.  In May 1996 the RO 
denied the veteran's claim because of his failure to provide 
the requested evidence.  The May 1996 denial letter did not 
address the evidence of record or provide a notice of the 
veteran's appellate rights.  Upon receipt of a letter from 
the veteran's physician dated January 22, 1998, the RO 
reopened the claim in March 1999 and granted service 
connection for migraine syndrome effective on January 22, 
1998 -- the date of the physician's letter.

In consideration of the foregoing, the Board finds that the 
RO's May 1996 decision denying service-connection for the 
veteran's migraine syndrome was not final because it failed 
to address pertinent record evidence and because it failed to 
provide a notice of appellate rights.  See 38 U.S.C.A. 
§ 5104; 38 C.F.R. §§ 3.103, 19.25 (2000) (claim denial 
requires written notification to the veteran including a 
notice of appellate rights, a statement of the reasons for 
the decision and a summary of the evidence considered); 
Parham v. West, 13 Vet. App. 59 (1999).  Accordingly, the 
Board further finds that the original claim was pending when 
the RO granted service connection in March 1999 and that the 
effective date of service connection for migraine disorder 
should be on, but not before November 20, 1995 -- the date of 
the veteran's original claim.


ORDER

An effective date of November 20, 1995, for service 
connection for migraine syndrome is granted.


REMAND

Review of the record discloses that additional RO action 
prior to further Board review of the veteran's claim is 
required by new statutory provisions expanding VA's duty to 
assist.  The new provisions require VA to provide a medical 
examination where a veteran asserts entitlement to service 
connection, except where there is no reasonable possibility 
that examination could help establish entitlement.  In this 
case, service medical records document the veteran's in-
service treatment for a right eyebrow injury requiring 
sutures and for a dislocated shoulder.  Therefore, the Board 
finds a reasonable possibility that examination could help 
establish the veteran's claims of entitlement to service 
connection for residuals of a lacerated right eyebrow and for 
a right shoulder disorder.

In consideration of the foregoing, the Board determines that 
further development is necessary to provide the veteran due 
process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must conscientiously attempt 
to locate and associate with the claims 
file medical records (not already 
associated with the claims file) of all 
private and VA examinations, treatments 
and therapy pertaining to the veteran's 
right eyebrow and right shoulder, if any, 
including but not limited to records of 
examinations, treatments and therapy.

2.  The RO should then arrange for 
appropriate VA examinations of the 
veteran's right eyebrow and right 
shoulder by appropriate physicians.  The 
purpose of the examinations is to 
determine whether the veteran has a 
current right eyebrow or right shoulder 
disorder and, if so, whether it is at 
least as likely as not that a current 
right eyebrow or right shoulder disorder 
is causally related to a disorder noted 
in service or is otherwise causally 
related to service.  Examiners must 
conduct all indicated studies.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and provide a 
medical rationale for all conclusions.  
The veteran is advised that failure to 
report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for service connection for residuals of a lacerated right 
eyebrow and for a right shoulder disorder.  If the RO denies 
the benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
Veterans Law Judge
	Board of Veterans' Appeals


 
- 4 -


- 6 -


